UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-13817 Boots & Coots International Well Control, Inc. (Exact name of registrant as specified in its charter) Delaware 11-2908692 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7908 N. Sam Houston Parkway W., 5th Floor Houston, Texas 77064 (Address of principal executive offices) (Zip Code) (281) 931-8884 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filers (as defined in Exchange Act Rule (12b-2)) Large Accelerated Filer¨ Accelerated Filer¨ Non-Accelerated Filerx Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2).Yes ¨ No x The number of shares of the Registrant's Common Stock, par value $.00001 per share, outstanding at May 10, 2007, was 75,025,130. BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION (Unaudited) Page Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Stockholders' Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submissions of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 2 Table of Contents BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (000’s except share and per share amounts) ASSETS March 31, 2007 December 31, 2006 (unaudited) CURRENT ASSETS: Cashand cash equivalents $ 3,972 $ 5,033 Restricted cash 51 303 Receivables, net 32,683 41,319 Inventory 936 965 Prepaid expenses and other current assets 5,212 4,727 Total current assets 42,854 52,347 PROPERTY AND EQUIPMENT, net 45,884 43,790 GOODWILL 4,326 4,393 OTHER ASSETS 471 487 Total assets $ 93,535 $ 101,017 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ 1,940 $ 1,940 Accounts payable 7,933 7,475 Foreign income tax payable 1,352 5,020 Accrued liabilities 6,788 12,400 Total current liabilities 18,013 26,835 LONG-TERM DEBT AND NOTES PAYABLE, net of current maturities 29,772 29,492 DEFERRED TAXES 4,520 4,520 OTHER LIABILITIES 1,646 1,748 Total liabilities 53,951 62,595 COMMITMENTS AND CONTINGENCIES (Note G) — — STOCKHOLDERS' EQUITY: Preferred stock ($.00001 par value, 5,000,000 shares authorized, 0 shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively) — — Common stock ($.00001 par value, 125,000,000 shares authorized, 59,791,000 and 59,186,000 shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively) 1 1 Additional paid-in capital 95,177 94,479 Accumulated other comprehensive loss (1,234 ) (1,234 ) Accumulated deficit (54,360 ) (54,824 ) Total stockholders' equity 39,584 38,422 Total liabilities and stockholders' equity $ 93,535 $ 101,017 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (000’s except share and per share amounts) (Unaudited) Three Months Ended March 31, 2007 2006 REVENUES $ 22,257 $ 11,520 COST OF SALES, excluding depreciation and amortization 13,995 5,300 Gross Margin 8,262 6,220 OPERATING EXPENSES 4,459 2,870 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 1,003 818 FOREIGN CURRENCY TRANSLATION 68 18 DEPRECIATION AND AMORTIZATION 1,314 572 OPERATING INCOME 1,418 1,942 INTEREST EXPENSE, net 733 557 INCOMEBEFORE INCOME TAXES 685 1,385 INCOME TAX EXPENSE 221 707 NET INCOME 464 678 PREFERRED DIVIDEND REQUIREMENTS AND ACCRETIONS — (616 ) NET INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ 464 $ 1,294 Basic Earnings per Common Share: $ 0.01 $ 0.03 Weighted Average Common Shares Outstanding – Basic: 59,203,000 38,789,000 Diluted Earnings per Common Share: $ 0.01 $ 0.03 Weighted Average Common Shares Outstanding – Diluted: 61,642,000 41,383,000 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Three Months Ended March 31, 2007 (Unaudited) (000’s) Preferred Stock Common Stock Additional Paid - in Accumulated Accumulated Other Comprehensive Total Stockholders’ Shares Amount Shares Amount Capital Deficit Loss Equity BALANCES, December 31, 2006 0 $ — 59,186 $ 1 $ 94,479 $ (54,824 ) $ (1,234 ) $ 38,422 Common stock options exercised — — 394 — 351 — — 351 Restricted common stock issued — — 211 — 44 — — 44 Stock based compensation — 303 — — 303 Net income — 464 — 464 BALANCES,March 31, 2007 — $ — 59,791 $ 1 $ 95,177 $ (54,360 ) $ (1,234 ) $ 39,584 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (000’s) (Unaudited) Three Months Ended March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 464 $ 678 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 1,314 572 Stock based compensation 303 412 Reversal of bad debt — (118 ) Troubled debt restructuring interest accrual — (598 ) Amortization of deferred loan costs — 809 Other non-cash charges 44 11 Gain on sale of Asset (130 ) — Changes in operating assets and liabilities, net of effects of acquisition: Receivables 8,636 (2,974 ) Inventory 29 (12 ) Prepaid expenses and current assets (233 ) (2,871 ) Other assets 83 491 Accounts payable and accrued liabilities (8,924 ) 1,596 Net cash provided by (used in) operating activities 1,586 (2,004 ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquired in connection with acquisition — 4,345 Property and equipment additions (3,461 ) (195 ) Proceeds from sale of property and equipment 183 12 Net cash provided by (used in) investing activities (3,278 ) 4,162 CASH FLOWS FROM FINANCING ACTIVITIES: Payments of senior debt — (750 ) Payments of subordinated debt — (5,100 ) Payments of term loan (927 ) — Revolving credit borrowings 1,207 750 Proceeds from term loan — 9,700 Redemption of preferred stock — (5,299 ) Stock options exercised 351 122 Net cash provided by (used in) financing activities 631 (577 ) Net increase (decrease) in cash and cash equivalents (1,061 ) 1,581 CASH AND CASH EQUIVALENTS, beginning of period 5,033 2,564 CASH AND CASH EQUIVALENTS, end of period $ 3,972 $ 4,145 SUPPLEMENTAL CASH FLOW DISCLOSURES: Cash paid for interest $ 755 $ 277 Cash paid for income taxes 3,885 1,193 NON-CASH INVESTING AND FINANCING ACTIVITIES: Preferred stock dividends accrued (reversed) — (616 ) Common stock issued for acquisition of business — 26,462 Conversion of preferred stock — 1,936 Long-term notes issued for acquisition of business — 21,614 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended March 31, 2007 (Unaudited) A. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. They do not include all information and notes required by accounting principles generally accepted in the United States of America for complete annual financial statements. The accompanying condensed consolidated financial statements include all adjustments, including normal recurring accruals, which, in the opinion of management, are necessary in order to make the condensed consolidated financial statements not misleading.The unaudited condensed consolidated financial statements and notes thereto and the other financial information contained in this report should be read in conjunction with the audited financial statements and notes in our annual report on Form 10-K for the year ended December 31, 2006, and our reports filed previously with the Securities and Exchange Commission (“SEC”).The results of operations for the three month period ended March 31, 2007 are not necessarily indicative of the results to be expected for the full year.Certain reclassifications have been made to the prior period consolidated financial statements to conform to current period presentation. B. SIGNIFICANT ACCOUNTING POLICIES Stock Based Compensation– Effective January 1, 2006, we adopted Statement of Financial Accounting Standards No. 123 (revised 2004), “Share-Based Payment” (“SFAS No. 123R”), which requires the measurement and recognition of compensation expense for all share-based payment awards made to employees, consultants and directors,including employee stock options, based on estimated fair values. SFAS No. 123R supersedes our previous accounting under Accounting Principles Board Opinion No. 25, “Accounting for Stock Issued to Employees” (“APB 25”) for periods beginning in fiscal year 2006. In March 2005, the SEC issued Staff Accounting Bulletin No. 107 (“SAB 107”) relating to SFAS No. 123R. We have applied the provisions of SAB 107 in our adoption of SFAS No. 123R. Foreign currency– Effective January 1, 2006, and related to our acquisition of the hydraulic well control business of Oil States International, Inc. (see “Note E –
